Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on July 26, 2022. Claims 1, 14 and 18-20 have been amended. Claims 9-10 have cancelled. Claims 1-8 and 11-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (Pub. No.: US 2012/0091899), as evidenced by Jang (WO 2009/005291 A2).
Regarding Claim 1, Tokura teaches, in Figure 9, a lighting apparatus, comprising: a light source (42-43); a rectifier circuit (32) for converting an AC power to a raw direct current; a DC-DC converter (33-34); an adjustment circuit (45) for providing an adjustment signal corresponding a light intensity setting of the light source; and a controller (35) coupled to the DC-DC converter and the adjustment circuit, wherein the controller receives the adjustment signal for generating a first PWM signal, wherein the DC-DC converter receives the first PWM signal, wherein the DC-DC converter converts the raw direct current to an output current according to a first duty ratio of the first PWM signal, wherein the output current is supplied to the light source corresponding to the light intensity setting ([0070-0071]), wherein the light source has multiple LED modules (42-43), the controller activates a portion of the LED modules based on the adjustment signal corresponding to the light intensity ([0094]).
Tokura does not teach the controller alternatively turns on and turns off a portion of the multiple LED modules to increase a life span of the lighting apparatus. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by alternatively turning on and off a portion of the multiple LED modules to increase a life span of the lighting apparatus, since it is known in the art to increase the life span of an LED by turning it on and off, as evidenced by Jang (0048-0049).
Regarding Claim 2, Tokura teaches the lighting apparatus of claim 1, wherein the light intensity setting is a continuous value selected within a value range ([0071, 0084-0088]).
Regarding Claim 3, Tokura (embodiment in Figure 9) teaches the lighting apparatus of claim 1, comprising a remote switch ([0071]). Tokura (embodiment in Figure 9) further comprising a manual switch, wherein the manual switch is coupled to the adjustment circuit for changing the adjustment signal by operating the manual switch ([0062]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura (embodiment in Figure 9) by adding a manual switch as taught by Tokura (embodiment recited in [0062]), to increase the usability for multiple lighting applications.
Regarding Claim 4, Tokura (as modified for claim 3) teaches the lighting apparatus of claim 3, wherein the manual switch is a rotation switch for generating a continuous switch signal ([0062]).
Regarding Claim 6, Tokura teaches, in Figure 9, the lighting apparatus of claim 1, wherein the adjustment circuit (45) receives an external command to generate the adjustment signal ([0066]).
Regarding Claim 7, Tokura teaches, in Figure 9, the lighting apparatus of claim 1, wherein the controller (35) monitors the raw current to generate the first PWM signal (via feedback from (36-37), [0075]).
Regarding Claim 8, Tokura teaches, in Figure 9, the lighting apparatus of claim 1, wherein the controller references the output current (via (36-37)) to generate the first PWM signal.
Regarding Claim 15, Tokura teaches, in Figure 9, the lighting apparatus of claim 1, wherein the first PWM signal comprises multiple sub-signals respectively supplied the DC-DC converters to generate multiple sub-output currents respectively supplied to multiple LED modules (42-43) of the light source, wherein the multiple LED modules are different types with different light parameters ([0083]).
Regarding Claims 16-18, Tokura teaches, in Figure 9, multiple sub-signals (output from (34)) are varied and compensate to achieve a required light intensity ([0084-0088]). Tokura does teach the sub-signals have a constant linear relation, the sub-signals varied based on a predetermined mapping relation, or the other sub-signals are increased when the one sub-signal reaches a maximum value. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by having the sub-signals have a constant linear relation, vary based on a predetermined mapping relation, and increase when the one sub-signal reaches a maximum value, since this parameters are a mere matter of design choice and can be used to provide an overall light output that is pleasing to the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokura (Pub. No.: US 2012/0091899), in view of Dowling (EP1887836B1).
Regarding Claim 5, Tokura (as modified for claim 3) in view of teaches a manual switch. Tokura does not teach the manual switch is concealed when the lighting apparatus is installed to a platform. Dowling, in the same field of endeavor, teaches (see Figure 7) a lighting apparatus comprising a manual switch (165) that switch is concealed when the lighting apparatus is installed to a platform. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by using the manual switch on the light bulb as taught by Dowling, for compact integration and increased user ease.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (Pub. No.: US 2012/0091899), in view of Kit (Pub. No.: US 2007/0228999).
Regarding Claim 11, Tokura teaches, in Figure 9, a rectifier (32). Tokura does not teach a suppression circuit. Kit, in the same field of endeavor, teaches (see Figure 89A) a lighting apparatus comprising a suppression circuit ([0699]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by adding a suppression circuit as taught by Kit, to protect the circuit from overvoltages (Kit, [0699]).
Regarding Claim 12, Tokura teaches, in Figure 9, a rectifier (32). Tokura does not teach a filter circuit. Kit, in the same field of endeavor, teaches (see Figure 89A) a lighting apparatus comprising a filter circuit ([0634]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by adding a filter circuit as taught by Kit, to absorb voltage surges (Kit, [0634]).
Regarding Claim 13, Tokura teaches, in Figure 9, a rectifier (32). Tokura does not teach a filter circuit. Kit, in the same field of endeavor, teaches (see Figure 89A) a lighting apparatus comprising a filter circuit ([0634]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by adding a filter circuit as taught by Kit, to absorb voltage surges (Kit, [0634]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (Pub. No.: US 2012/0091899), in view of Reed (Pub. No.: US 2014/0139116).
Regarding Claims 19-20, Tokura teaches, in Figure 6, one controller and a plurality of lighting devices ([0062]). Tokura does not teach the controller sending a wireless command to a neighbor light device to adjust a light intensity of the neighbor light device based on the first PWM signal. Reed, in the same field of endeavor, teaches a lighting system comprising lighting devices in a group that communicate with one another ([0068-0069, 0079]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tokura by controlling neighboring lighting devices via the controller as taught by Reed, for street or industrial lighting applications. 

Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant amended claim 1 to include the claim limitations from dependent claims 9 and 10, in an attempt to overcome the claim rejections recited in the Non-Final Office action dated on April 26, 2022. Applicant alleges that prior art reference Tokura (Pub. No.: US 2012/0091899) does not teach activating a portion of the LED modules based on the adjustment signal and turning on and off a portion of the LED modules to increase a life span of the lighting apparatus. Examiner respectfully disagrees with the applicant.
Amended claim 1, as well as the specification (pg 8, lines 10-11) disclose that a portion of the LED modules are activated based on the adjustment signal. Neither claim 1 or the specification is specific as to what quantifies as the “portion”. The portion has been interpreted as the full portion of the LED modules. As such, Tokura teaches a portion of the LED modules are activated based on the adjustment signal ([0092-0094]).
As recited in the Non-Final Office action, it is well-known in the art to increase the life span of LED modules by reducing the operating time of the LEDs. This is evidenced by prior art Jang (WO 2009/005291 A2), which recites “The repetition being turned on and off performed in a high speed is not recognized by human eyes. The above processing operations can reduce power consumption while the LEDs are turned off, and the periodic repetition being turned off can prevent or minimize the deterioration of the LEDs, thereby increasing the life span of the LEDs and the illumination apparatus.” ([0048-0049]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844